DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       VLADISLAV YAMPOLSKY,
                             Appellant,

                                     v.

         ALTIER JEWELERS, INC., a Florida corporation, and
                      CUTLER ALTIER,
                          Appellees.

                               No. 4D17-2302

                               [April 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 2013 CA 014148 AI.

   Kenneth R. Noble of the Noble Law Firm, P.A., Boca Raton, and
Jonathan Mann of Law Offices of Robin Bresky, Boca Raton, for appellant.

   Richard P. McCusker Jr., Delray Beach, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.